Citation Nr: 0837096	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-14 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the RO committed clear and unmistakable error 
(CUE) in adjudicating the veteran's claims, in November 1969, 
without first submitting the case to VA Central Office.

2.  Whether the RO committed CUE in adjudicating the 
veteran's claims, in November 1969, without first submitting 
the case to VA Central Office for consideration of a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  

3.  Entitlement to service connection for venous valvular 
insufficiency due to shrapnel wounds.

4.  Entitlement to service connection for damaged teeth.

5.  Entitlement to service connection for neurological damage 
secondary to shrapnel wounds.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to an earlier effective date for a TDIU.

8.  Entitlement to an earlier effective date for Dependents 
Education Assistance (DEA) Benefits under Chapter 35, Title 
38, United States Code.  

9.  Entitlement to an earlier effective date for service 
connection and a disability rating of 50 percent for post-
traumatic stress disorder (PTSD).

10.  Entitlement to an increased evaluation for PTSD, rated 
as 50 percent disabling prior to February 15, 2006 and rated 
as 70 percent disabling thereafter.  

11.  Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) dysfunction.  

12.  Entitlement to an evaluation higher than 10 percent for 
fragment wound, Muscle Group XV, left thigh and leg, 
including knee, and scar.

13.  Entitlement to an evaluation higher than 10 percent for 
fragment wound, Muscle Group XV, right thigh and leg, 
including knee, and scar.  

14.  Entitlement to an evaluation higher than 10 percent for 
facial scars of the mouth and nose as residuals of fragment 
wounds.

15.  Entitlement to an evaluation higher than 10 percent for 
a shrapnel wound scar of the left little finger.

16.  Entitlement to an evaluation higher than 10 percent for 
muscle hernia of the left forearm.

17.  Entitlement to a compensable evaluation for fragment 
wound scars of the abdomen and right arm.

18.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left forearm.  

19.  Entitlement to an initial evaluation higher than 20 
percent for residuals of shrapnel wounds of the right 
shoulder.

20.  Entitlement to an initial evaluation higher than 20 
percent for residuals of shrapnel wounds of the left 
shoulder.  

21.  Entitlement to an effective date earlier than August 27, 
2001 for establishment of service connection for residuals of 
shrapnel wounds of both shoulders and left chest scar.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following an April 2004 Remand.  This matter was originally 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2004, the Board granted service connection for a 
scar of the left chest and bilateral shoulder wound 
residuals.  The veteran filed a notice of disagreement (NOD) 
in July 2004 with respect to the initial ratings assigned for 
his shoulder disabilities and the effective date assigned for 
his shoulder disabilities and left chest scar.  A statement 
of the case was issued in October 2004 and the veteran 
perfected his appeal in November 2004.  

The Board additionally notes that the issue of entitlement to 
service connection for residuals of a shrapnel wound of the 
left testicle was included in the April 2004 Remand.  
However, while the case was in remand status, the RO granted 
the veteran's claim in a June 2007 rating decision.  As the 
veteran has been granted the full benefits sought, that issue 
is no longer before the Board. 

Similarly, the issue of service connection for major 
depressive disorder was also included in the April 2004 
Remand; however, the RO explained in its June 2007 rating 
decision that it had included the diagnosis of major 
depressive disorder with PTSD because separate evaluations of 
the disorders would be pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  As the veteran's major depressive 
disorder is now considered part of his service-connected 
psychiatric disability and its associated symptomatology is 
considered along with PTSD symptomatology in evaluating the 
severity of the veteran's psychiatric disability, the Board 
finds that the issue has been fully resolved in favor of the 
veteran and is also no longer before the Board.   

In April 2008, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The Board notes that the veteran had previously presented 
hearing testimony before another Veterans Law Judge by 
videoconference in July 2003; however, the veteran elected to 
have another hearing after being notified that the July 2003 
Veterans Law Judge was no longer employed by the Board.  The 
transcripts of both hearings are associated with the claims 
file and have been reviewed.  

The Board also received additional evidence from the veteran 
in April 2008, which was accompanied by a waiver of his right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.  

The Board further notes that the veteran's attorney submitted 
a motion for subpoena duces tecum pursuant to 38 C.F.R. 
§ 20.711 dated in May 2008.  That motion is denied because it 
has not been demonstrated that additional service medical 
records are not recoverable through ordinary channels 
employed to obtain such records by the Department of Veterans 
in the claims adjudication process.  

The issues of: (1) entitlement to service connection for 
venous valvular insufficiency due to shrapnel wounds; (2) 
entitlement to service connection for damaged teeth; (3) 
entitlement to service connection for a skin disorder; (4) 
entitlement to an evaluation higher than 10 percent for 
fragment wound, Muscle Group XV, left thigh and leg, 
including knee, and scar; (5) entitlement to an evaluation 
higher than 10 percent for fragment wound, Muscle Group XV, 
right thigh and leg, including knee, and scar; and (6) 
entitlement to an evaluation higher than 10 percent for 
muscle hernia of the left forearm are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  With respect to the November 1969 rating decision, the 
facts known at the time were before the adjudicators and the 
law then in effect was correctly applied, and this rating 
decision did not contain an undebatable error that was 
outcome determinative in adjudicating the veteran's claims 
without first submitting the case to VA Central Office.

2.  With respect to the November 1969 rating decision, the 
facts known at the time were before the adjudicators and the 
law then in effect was correctly applied, and this rating 
decision did not contain an undebatable error that was 
outcome determinative in adjudicating the veteran's claims 
without first submitting the case to VA Central Office for 
consideration of a TDIU.

3.  The competent medical evidence of record does not show 
that the veteran currently suffers from a neurological 
disorder due to shrapnel wounds.

4.  The record does not show that the veteran is entitled to 
an effective date earlier than September 27, 1999 for 
entitlement to an award of TDIU.

5.  The record does not show that the veteran is entitled to 
an effective date earlier than September 27, 1999 for the 
award of DEA benefits under Chapter 35. 

6.  The record does not show that the veteran is entitled to 
an effective date earlier than September 27, 1999 for service 
connection of PTSD.  

7.  For the portion of the appeal period prior to February 
15, 2006, the evidence of record shows that the 
symptomatology associated with the veteran's service-
connected psychiatric disability more closely approximates 
occupational and social impairment with deficiencies in most 
areas.  

8.  For the portion of the appeal period beginning February 
15, 2006, the evidence of record does not show that 
symptomatology associated with the veteran's service-
connected psychiatric disability more closely approximates 
total occupational and social impairment.

9.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's TMJ that 
would support a compensable evaluation under the rating 
schedule for dental and oral disabilities.  

10.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's facial scar 
disability that would support a higher evaluation under the 
prior or amended rating schedule for skin disabilities.  

11.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's left finger 
scar disability that would support a higher evaluation under 
the prior or amended rating schedule for skin disabilities.  
There is additionally no exceptional or unusual disability 
picture shown characterized by marked interference with 
unemployability or frequent hospitalization to warrant 
referral for extraschedular consideration.    

12.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's abdomen scar 
disability that would support a compensable evaluation under 
the prior or amended rating schedule for skin disabilities.  

13.  The competent medical evidence of record shows that the 
veteran's residual fragment wound scar of the right arm 
results in right elbow flexion limited to 90 degrees.  

14.  The competent medical evidence of record shows that the 
veteran's residual fragment wound scar of the left forearm 
results in left elbow flexion limited to 90 degrees.  

15.  The competent medical evidence of record shows that the 
veteran's service-connected right (major) shoulder disability 
is manifested by a limitation of motion of the right arm no 
less than shoulder level.  No ankylosis, impairment of the 
humerus, or impairment of the clavicle or scapula is shown.  

16.  The competent medical evidence of record shows that the 
veteran's service-connected left (minor) shoulder disability 
is manifested by a limitation of motion of the left arm no 
less than shoulder level.  No ankylosis, impairment of the 
humerus, or impairment of the clavicle or scapula is shown.  

17.  The evidence shows that the veteran is entitled to an 
effective date of September 14, 1968 for his service-
connected left chest scar disability based on CUE found in 
the November 1969 rating decision.  

18.  The evidence shows that the veteran is not entitled to 
an effective date earlier than August 27, 2001 for an award 
of service connection for his shoulder disabilities.  



CONCLUSIONS OF LAW

1.  The November 1969 rating decision may not be reversed or 
amended on the basis that there was CUE in adjudicating the 
veteran's claims without first submitting the case to VA 
Central Office.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105 (2007).

2.  The November 1969 rating decision may not be reversed or 
amended on the basis that there was CUE in adjudicating the 
veteran's claims without first submitting the case to VA 
Central Office for consideration of a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2007).

3.  A neurological disorder was not incurred in or aggravated 
by service nor may it be presumed to have incurred therein.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).   

4.  The requirements for an effective date earlier than 
September 27, 1999 for a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

5.  The requirements for an effective date earlier than 
September 27, 1999 for award of DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  

6.  The requirements for an effective date earlier than 
September 27, 1999 for award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  

7.  The criteria for an evaluation of 70 percent for the 
veteran's service-connected psychiatric disability have been 
approximated for the portion of the appeal period prior to 
February 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

8.  The criteria for an evaluation higher than 70 percent for 
the veteran's service-connected psychiatric disability have 
not been met or approximated for the portion of the appeal 
period from February 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2007).

9.  The criteria for an initial compensable evaluation for 
TMJ dysfunction have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.150, Diagnostic Code 9905 (2007).

10.  The criteria for an evaluation higher than 10 percent 
for facial scars of the mouth and nose have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.118, Diagnostic Code 
7800 (2002 & 2007).

11.  The criteria for an evaluation higher than 10 percent 
for shrapnel wound scar of the left little finger have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.118, 
Diagnostic Code 7804 (2002 & 2007).

12.  The criteria for a compensable evaluation for fragment 
wound scar of the abdomen have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.118, Diagnostic Code 7805 (2002 & 
2007).

13.  The criteria for a separate 20 percent evaluation for 
fragment wound scar of the right arm have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.71a, Diagnostic Code 7805-5206 (2002).

14.  The criteria for a 20 percent evaluation for shell 
fragment wound scar of the left forearm have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.71a, Diagnostic Code 7805-5206 (2002).

15.  The criteria for an initial rating higher than 20 
percent for service-connected residuals of shrapnel wounds of 
the right shoulder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5201 (2007). 

16.  The criteria for an initial rating higher than 20 
percent for service-connected residuals of shrapnel wounds of 
the left shoulder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5201 (2007).

17.  The criteria for entitlement to an earlier effective 
date of September 14, 1968 for service connection of the 
veteran's service-connected residuals of shrapnel wounds, 
left chest scar, based on CUE in the November 1969 rating 
decision have been met.  38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2007).    

18.  The requirements for an effective date earlier than 
August 27, 2001 for award of service connection for the 
veteran's shoulder disabilities have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's CUE claims, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the provisions 
of the VCAA are not applicable to claims of clear and 
unmistakable error.  See also Parker v. Principi, 15 Vet. 
App. 407, 412 (2002) (noting that although the Secretary 
filed a motion, with which the veteran agreed, seeking a 
remand for readjudication of a CUE question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following the Court's decision in Livesay finding that the 
VCAA was not applicable to CUE matters).  In light of the 
foregoing, the Board finds that there is no prejudice to the 
veteran in proceeding to consider the veteran's CUE motions 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In regard to the veteran's claim of service connection for 
neurological damage secondary to shrapnel wounds, the Board 
notes that the RO sent correspondence dated in December 2002 
that apprised the veteran of the evidence needed to 
substantiate his claim.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
veteran's behalf in support of his claim.  The RO further 
generally addressed the elements of degree of disability and 
effective date; however, to the extent that there was any 
deficiency of notice with respect to those elements, such 
defects are harmless error because the veteran's claim is 
being denied and no disability rating or effective date will 
be assigned.  Moreover, although the December 2002 VCAA 
notice letter did not specifically address what the evidence 
must show to establish service connection on a secondary 
basis, it is reasonable to conclude that the veteran is aware 
of the evidence necessary to substantiate his claim on such 
basis as he has had a meaningful opportunity to participate 
in the development of his claim such that the essential 
fairness has not been compromised and has been represented by 
an attorney for many years during the course of this appeal.  

In regard to the veteran's claims for higher initial ratings, 
the Board notes that the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  The record reflects that service 
connection for TMJ dysfunction was granted and a disability 
rating and effective date were assigned in the May 2003 
rating decision.  Service connection for bilateral shoulder 
wound residuals and a left chest scar was granted in the 
April 2004 Board decision and a disability and effective date 
were assigned by the RO in the May 2004 rating decision.  
Neither the veteran nor his attorney alleges any prejudice 
with respect to notice received for the claims.  Therefore, 
further discussion of whether sufficient notice has been 
provided for the veteran's initial rating is not necessary in 
this case.  

The Board similarly notes that the U.S. Court of Appeals for 
Veterans Claims has held, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Neither the veteran nor his attorney alleges any prejudice 
with respect to notice received for his earlier effective 
date claims.  Therefore, further discussion of whether 
sufficient notice has been provided is not necessary.  

In regard to the veteran's increased rating claims, during 
the course of this appeal, the Court held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that the veteran was sent notice of all four 
of the delineated Vazquez elements with respect to his claims 
in June 2007 correspondence (except for notice of the prior 
criteria pertaining to rating skin disabilities; however, the 
Board concludes that the veteran can be reasonably expected 
to know of such criteria as it was discussed in the May 2003 
rating decision and June 2003 SOC and neither the veteran nor 
his attorney has asserted any lack of knowledge with respect 
to the criteria.)  Thereafter, the veteran was allowed 
additional time and opportunity to submit evidence and 
argument in support of his increased rating claims.  The 
veteran responded in July 2007 that he had no other 
information or evidence to give VA to substantiate his claim 
and was, later, provided the opportunity to present hearing 
testimony in support of his claims in April 2008.  In light 
of the foregoing, the Board finds that any timing defect with 
respect to the notice is not prejudicial as the veteran has 
been provided adequate notice and allowed ample opportunity 
to respond and provide evidence in support of his claims 
although there was no subsequent readjudication of his claims 
following the June 2007 Vazquez notice.  Therefore, the Board 
concludes that it may proceed to evaluate the merits of the 
veteran's increased rating claims as the essential fairness 
of the adjudication has not been compromised.    

Moreover, the record shows that the veteran has been provided 
with the rating decisions, statements of the case (SOCs), and 
supplemental statement of the case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Based on the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The record reflects that the veteran was afforded medical 
examinations with respect to his claims.  Additionally, VA 
and private treatment records identified as relevant to the 
veteran's claims have been obtained and are associated with 
the claims folder.  The veteran's Social Security 
Administration (SSA) records are also contained in the claims 
folder.  Although the service medical records appear to be 
incomplete and the Board is remanding some of the veteran's 
claims for further search of in-service hospitalization 
records for reasons explained below, the Board finds that 
there is no harm to the veteran in proceeding to evaluate the 
merits of the claims addressed in this decision as obtaining 
the in-service hospitalization records would not affect the 
ultimate disposition of the claims decided herein.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the CAVC held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000). 



CUE Claims - Submission to Central Office for ratings and 
TDIU

In an August 2001 statement, the veteran's attorney wrote 
that there was CUE in the November 1969 rating decision 
because the veteran's claims for shrapnel scars and wounds 
were not sent to the Central Office for proper rating.  The 
attorney also asserted that VA failed to request and obtain 
the veteran's medical records when he was admitted to DaNang 
hospital as a result of being hit by shrapnel.  The attorney 
additionally wrote that the grouping of all of the veteran's 
scars together with a single 10 percent disability rating was 
CUE.  The veteran's attorney further asserted that the 
October 1969 VA medical examination was inadequate for rating 
purposes because the examiner did not emphasize limitation of 
activity imposed by the disabling condition and did not 
report the degree of limitation in the shoulders, knees, and 
legs in order for a rating specialist to properly determine 
the veteran's level of disability.  Moreover, the veteran's 
attorney wrote that there was CUE in failing to submit the 
veteran's claim for consideration of a TDIU at that time. 

The Board notes that previous rating actions are accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105 (2007).  Under Russell v. Principi, 3 Vet. 
App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), 
"clear and unmistakable error" in prior rating actions 
involves a situation in which the correct facts, as they were 
known at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence at 
the time were incorrectly applied by the adjudicator.  The 
error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question. 

The record reflects that the veteran filed a claim for 
service connection for combat wounds of both legs, both arms, 
the face, stomach and eye in August 1969.  An RO rating 
decision dated in November 1969, following VA examination in 
October 1969, awarded the veteran the following: a 10 percent 
evaluation for residual fragment wound scars of the mouth and 
nose; a 10 percent evaluation for a tender residual fragment 
wound scar of the left forearm; a 10 percent evaluation for 
residuals of fragment wound of the right thigh and leg, 
Muscle Group XV to include the scar; a 10 percent evaluation 
for residuals of fragment wound, the left thigh and leg, 
Muscle Group XV to include the scar; and a noncompensable 
evaluation for fragment wound scar of the abdomen and right 
arm.  On November 14, 1969, the RO processed the award by 
creating a control document and award letter (VA Form 20-822) 
and sending the veteran an Original Disability Compensation 
letter (VA Form 21-6782).  The RO advised the veteran of his 
award and his appellate rights by means of the VA Form 21-
6782.  The veteran did not submit a notice of disagreement 
within one year from the date of this decision and that 
decision became final.  38 U.S.C.A. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1969).

The Board has considered the veteran's arguments but finds 
that there is no CUE in the rating decision of November 1969 
because the decision was properly based on the available 
evidence of record and governing law and regulations then in 
effect for reasons explained below.  

The Board notes that the attorney has not identified a 
specific regulatory provision in effect at the time of the 
November 1969 rating decision that would have required 
submission of the veteran's claims for shrapnel scars and 
wounds to the Central Office for rating.  The record shows 
that the RO assigned disability evaluations for the veteran's 
shrapnel wound residuals based on the evidence available at 
that time to include the veteran's discharge examination and 
an October 1969 VA rating examination and the regulations and 
criteria then in effect.  The Board recognizes that the Note 
associated with 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1969) for disfiguring scars of the head face or neck 
provides that the most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating; however, such submission is 
clearly not required.  Furthermore, it was not unreasonable 
for the RO to consider the schedular criteria in assigning a 
disability evaluation for the veteran's facial scar 
disabilities rather than submit the case for central office 
rating.  While it is noted that 38 C.F.R. § 3.321 (1969) 
allows submission for extraschedular evaluation for a case 
that presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The evidence does not clearly and unmistakably 
show that the veteran's case met such requirements.  For the 
foregoing reasons, the Board finds that the evidence of 
record at the time of the November 1969 rating decision does 
not clearly and unmistakably show that submission for Central 
Office rating of the veteran's disabilities was required.  

The Board recognizes that the veteran's medical records 
pertaining to the period when he was admitted to DaNang 
hospital as a result of being hit by shrapnel were not of 
record at the time of the November 1969 rating decision and 
the October 1969 VA examination report does not include the 
specific degree of limitation shown in the veteran's 
shoulders, knees, and legs on range of motion, as argued by 
the veteran.  However, VA's failure to obtain the veteran's 
in-service hospital records and more specific findings 
pertaining to limitation of motion with respect to the 
veteran's disabilities at the October 1969 examination would, 
at most, constitute a failure in its duty to assist.  A 
breach of the duty to assist cannot constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of 
duty to assist caused incomplete record but not incorrect 
record); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
Moreover, the veteran had an opportunity to challenge the 
initial ratings assigned for his disabilities at that time 
after being advised of his appellate rights in November 1969 
correspondence and did not do so.    

As stated above, the veteran through his attorney has also 
asserted that there was CUE in failing to submit his claim 
for consideration of a TDIU prior to the issuance of the 
November 1969 rating decision.  In the alternative, the 
attorney referenced the veteran's report to the October 1969 
VA medical examiner that he had lost a number of jobs and 
asserts that such statement constituted an informal claim for 
TDIU that remains unadjudicated.  The Board initially notes 
that it is unclear whether the statements made to the October 
1969 VA medical examiner may be construed as an informal or 
implied claim for a TDIU as the veteran was clearly only 
seeking service connection at that time for his claimed 
disabilities.  Assuming the existence of the pending claim 
for TDIU at the time of the November 1969 rating decision, 
however, such claim would be deemed denied even if not 
explicitly addressed in the November 1969 rating decision.  
See Deshotel v. Nicholson, 457 F. 3d. 1258 (Fed. Cir. 2006) 
(If the record shows the existence of an unadjudicated claim, 
raised along with an adjudicated claim, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run.).  As the veteran did not file a notice of disagreement 
with respect to the decision, it became final and can only be 
revised on the basis of CUE.  

Nevertheless, it is clear that no CUE may be found in the 
November 1969 rating decision.  A review of the evidence at 
the time of the November 1969 rating decision does not 
clearly and unmistakably establish that the veteran was 
unable to follow or maintain gainful employment solely due to 
his service-connected disabilities such that an award of TDIU 
was warranted.  Moreover, the veteran's attorney even states 
in her August 2001 statement that the veteran has been unable 
to maintain employment since 1999.  Thus, by the attorney's 
own admission, the veteran was able to work for approximately 
30 years after the issuance of the rating decision.  While 
not of record at the time of the rating decision, the 
attorney's statement tends to support the conclusion of the 
Board that there was no CUE in the November 1969 denial of an 
award of TDIU.  

The Board further recognizes the veteran's assertion that the 
decision contained CUE in that he was not assigned separate 
evaluations for each of his scar disabilities.  With the 
exception of the veteran's facial scars, the veteran is noted 
to have received separate evaluations for each of his scar 
disabilities except where the evidence did not show that the 
veteran's scar disability demonstrated compensable 
symptomatology according to the criteria pertaining to rating 
scar disabilities in effect at the time of the November 1969 
rating decision; otherwise, they were grouped with the muscle 
disability or otherwise with another noncompensable scar 
disability.  A review of the 1969 regulations does not 
demonstrate any provision that would have compelled separate 
evaluations for the scars.  In regard to the veteran's muscle 
injuries, the Board observes that the presence of scarring 
was already contemplated in the regulations pertaining to the 
rating of muscle injuries at the time of the November 1969 
rating decision.  38 C.F.R. §§ 4.48-4.56 (1969).  
Consequently, the prohibition against pyramiding found at 
38 C.F.R. § 4.14 militated against evaluations for the 
veteran's scars separate from its associated muscle 
disability.  

In regard to the veteran's facial scars, the Board notes that 
the RO assigned a single 10 percent disability rating for 
scars of the mouth and nose and the October 1969 examination 
report shows that the veteran had a small, well healed but 
unsightly visible scar at the junction of the corner of his 
nose and cheek and a second red unsightly scar with a width 
of 1/16 of an inch and 1/2 an inch long at the lateral edge of 
the mouth on the right side.  The Board recognizes the 
attorney's apparent argument that separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury when the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  However, the rule 
enunciated by the Court in Esteban was not created until 1994 
and is not applicable to the 1969 rating decision at issue in 
this case.  As noted above, the Board must only consider the 
law that was in effect at the time of that decision.  A 
review of the 1969 regulations does not demonstrate any 
provision that would have compelled separate evaluations for 
each of the veteran's facial scars.  Rather, the prohibition 
against pyramiding found at 38 C.F.R. § 4.14 militated 
against such separate evaluations.   

For the above reasons, the Board finds that the rating 
decision of November 1969 was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the rating decision 
were correctly applied.  Therefore, the Board concludes that 
there was no CUE in the November 1969 rating decision.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Service Connection - Neurological Damage Secondary to 
Shrapnel Wounds

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

In the present case, the veteran underwent a medical 
examination in February 2006 in connection with his claim.  
Upon review of the claims folder and examination of the 
veteran, the VA examiner concluded that the veteran did not 
have a neurological disorder due, in whole or in part, to his 
service-connected wound residuals.  The examiner explained 
that the veteran did not have diagnosis of any neurological 
disorder.  The examiner acknowledged that the veteran did 
have some weakness of his upper extremity; however, the 
examiner believed that it was most likely related to his 
workman's compensation injury of bilateral rotator cuff tear, 
worse on the right side.  The examiner added that there were 
no objective neurological findings shown at the examination 
except for some give-way weakness of both of the veteran's 
upper extremities.        

Although the veteran apparently experiences some neurological 
symptoms, no neurological disorder was demonstrated at the 
February 2006 VA examination.  Furthermore, no definitive 
competent diagnosis of a neurological disorder is shown in 
any other medical evidence relevant to the current appeal 
period.  In the absence of evidence of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for neurological damage secondary to 
shrapnel wounds is not warranted.  

Earlier Effective Dates

Effective date earlier than September 27, 1999 for a TDIU

The record reflects that the veteran was awarded a TDIU in a 
March 2001 rating decision.  The TDIU was granted based on 
the VA Form 21-8940 noting that the veteran reported that he 
had last worked in May 1998 and left his job due to his 
disabilities, his combined evaluation of 70 percent for his 
service-connected disabilities, and a treatment report by a 
medical provider noting that the veteran's ability to work 
was limited due to degenerative joint disease of the knees.  

The effective date for an award of TDIU is governed by the 
increased rating provisions.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  Applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. 
§ 3.400(o)(2) (2007).

The Court and VA's General Counsel have interpreted the 
provisions of 38 C.F.R. 
§ 3.400(o) (2007) as meaning the following: (1) if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable"; (2) if the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim; (3) if the increase occurred after the 
date of claim, the effective date is the date of increase.  
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).

The evidence of record shows that the veteran filed a claim 
for an increased rating for his service-connected 
disabilities on September 27, 1999 and subsequently filed a 
VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability) dated in November 
2000.  A rating action of March 2001 awarded TDIU, effective 
September 27, 1999, the date that the veteran's combined 
disabilities met the schedular criteria and unemployability 
was factually demonstrated.  38 C.F.R. § 4.16(a) (2007).  [As 
noted above, said date is also the date of the increased 
rating claim.]  Although the veteran reported that he was 
unable to work due to his service-connected disabilities 
since May 1998, the evidence of record does not show that the 
veteran met the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16 prior to September 27, 1999.  
Thus, the current effective date of September 27, 1999 is 
appropriately assigned and the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an earlier effective date for the award of a TDIU.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Effective date earlier than September 27, 1999 for award of 
DEA benefits

The record reflects that the veteran was awarded DEA benefits 
in the March 2001 rating decision because the evidence showed 
that the veteran had a total service-connected disability 
permanent in nature from September 27, 1999.  The award of 
benefits and the effective date assigned (i.e., September 27, 
1999) appears to have been based on the grant of a TDIU in 
the same RO rating decision.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

After careful review of the evidence, the Board finds there 
no indication that the veteran filed a claim, either formal 
or informal, for DEA benefits or that entitlement to DEA 
benefits arose prior to September 27, 1999.  Therefore, the 
preponderance of the evidence is against the assignment of an 
effective date earlier than the currently assigned September 
27, 1999.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

Effective date earlier than September 27, 1999 for service 
connection of PTSD

The record reflects that the veteran filed his claim for 
service connection of PTSD on September 27, 1999.  Service 
connection for PTSD was denied in a January 2000 rating 
decision because the December 1999 VA examination report 
showed that the veteran reported symptoms of PTSD but did not 
meet the full criteria for the disorder at that time.  The 
veteran through his representative subsequently submitted a 
statement dated in September 2000 wherein he stated that he 
was submitting new and material evidence in support of his 
claim for PTSD and attached VA treatment records that 
included an Axis I diagnosis of PTSD in accordance with 
4.125(a).  Based on such evidence, service connection for 
PTSD was granted and the RO assigned an evaluation of 100 
percent effective June 4, 2000 for hospitalization over 21 
days and a 30 percent evaluation effective August 1, 2000 in 
a September 2000 rating decision.  The veteran was sent 
notice of the decision by way of October 2000 correspondence 
and the veteran filed a notice of disagreement with respect 
to the initial rating assigned in November 2000.  Thereafter, 
in a March 2001 rating decision, the RO increased the 
evaluation assigned for the veteran's PTSD from 30 percent to 
50 percent effective September 27, 1999.    

The Board notes that the RO also included the veteran's 
depression as part of the veteran's service-connected 
psychiatric disability, as noted above.  However, it appears 
that the RO considered the veteran's symptomatology 
associated with depression indistinguishable from 
symptomatology associated with the service-connected PTSD and 
resolved reasonable doubt in the veteran's favor in 
determining that depression was also part of the service-
connected psychiatric disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Therefore, the Board will not 
consider evidence pertaining to the veteran's depression to 
determine whether the veteran is entitled to an earlier 
effective date for PTSD.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2007).  As the veteran did not file his claim 
within one year of separation from service, the Board notes 
that the general rule applies in this case.    

The Board notes that the date of the veteran's claim for PTSD 
is September 27, 1999.  In that regard, the Board notes that 
new and material evidence was received within one year of the 
January 2000 rating decision that denied entitlement to PTSD.  
When new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  As the additional evidence submitted along with 
the September 2000 was clearly new and material as it 
warranted the award of service connection, the date of 
September 27, 1999 was properly considered as the date of the 
claim.  It is noted that a review of the record does not show 
that the veteran filed any claim for PTSD, either formal or 
informal, prior to September 27, 1999.  

In regard to the date entitlement arose, the Board notes that 
service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2007); (2) combat status or credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  The veteran's receipt of a Purple Heart 
as reflected on his DD Form 214N satisfied the second element 
necessary for service connection.  The record also shows that 
VA treatment records dated in June 2000 include an Axis I 
diagnosis of PTSD by a psychiatrist; however, it is unclear 
whether the veteran's PTSD was specifically linked to his 
military service.  Regardless, the RO apparently found that 
such evidence sufficiently satisfied the first and third 
elements needed for service connection of PTSD as service 
connection was indeed established based on the evidence.  
Although the Board observes that a VA hospitalization record 
dated in July 2000 notes that the veteran reported that he 
had been "diagnosed with PTSD about two years ago" and the 
veteran had previously told the December 1999 VA PTSD 
examiner that he had attended "the Chaplain's group for PTSD 
in the past," there is no evidence of record showing that 
the veteran had a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) prior to June 2000.  Thus, the evidence 
shows that the date entitlement to service connection arose 
was June 4, 2000.  

Therefore, the date of the veteran's claim is September 27, 
1999 and the date entitlement arose is June 4, 2000.  As 
between the two dates, the date entitlement arose (i.e., June 
4, 2000) is the later.  Nevertheless, the RO has assigned the 
date of the veteran's claim (i.e., September 27, 1999) as the 
effective date for service connection of PTSD.  The Board 
will not disturb the currently assigned effective date of 
September 27, 1999 as it is clearly more advantageous to the 
veteran.  In consideration of the foregoing, the Board finds 
that the preponderance of the evidence weighs against the 
assignment of an effective date earlier than September 27, 
1999 for service connection of PTSD. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Earlier effective date for shoulders and chest scar 
disabilities to include CUE

The veteran filed a claim of service connection for his left 
chest scar and shoulder disabilities on August 27, 2001.  
Service connection for the veteran's left chest scar and 
bilateral shoulder disabilities was granted in the April 2004 
Board decision.  The Board explained that service connection 
for the left chest scar was warranted because the separation 
examination and service personnel records showed that the 
veteran sustained fragment wounds in service, the VA 
examination shortly after service showed that the veteran had 
a residual scar on his left chest, and the then-recent 
examination showed that the scar was still present.  The 
Board also explained that service connection for the 
veteran's bilateral shoulder disabilities was warranted 
because the service treatment records showed that the veteran 
sustained extensive fragment wounds in service, the January 
2003 and March 2003 examinations established a current 
disability, and the presence of fragments in the shoulder 
together with the medical opinion that the veteran had 
residuals of wounds in service established a continuity 
between the injury and the current disability.  In 
effectuating the award of benefits granted in the Board 
decision, the RO issued a rating decision in May 2004 that 
assigned a 10 percent evaluation for the veteran's left chest 
scar and separate 20 percent evaluations for the veteran's 
right and left shoulder disabilities effective August 27, 
2001.  

The Board notes that previous rating actions are accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105 (2007).  Under Russell v. Principi, 3 Vet. 
App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), 
"clear and unmistakable error" in prior rating actions 
involves a situation in which the correct facts, as they were 
known at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence at 
the time were incorrectly applied by the adjudicator.  The 
error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question. 

The Board notes that the veteran filed a claim of service 
connection for combat wounds of both legs, both arms, face, 
and stomach in June 1968.  The veteran was subsequently 
afforded a medical examination in October 1969, the report of 
which noted the presence of "one small scar about 6" below 
and a little to the right of the nipple on the left side of 
the chest."  The noted impression was "multiple shrapnel 
wounds as described on his arms, legs, belly, chest and 
face."  The RO subsequently adjudicated the veteran's 
service connection claims for multiple fragment wounds of all 
extremities, the face, abdomen, and a right eye condition and 
granted service connection for many residual shrapnel scars 
identified in the October 1969 examination report; however, 
the RO failed to grant service connection for the veteran's 
left chest scar.  It appears that the veteran's general claim 
of service connection for combat wounds of the "arms" would 
have included a shoulder disability.  However, it is unclear 
whether a claim for a left chest scar was pending at the time 
of the November 1969 rating decision, as the veteran 
contends.  Assuming the existence of the pending claims at 
the time of the November 1969 rating decision, however, such 
claims would be deemed denied even if not explicitly 
addressed in the November 1969 rating decision.  Deshotel v. 
Nicholson, 457 F. 3d. 1258 (Fed. Cir. 2006).  As the veteran 
did not file a notice of disagreement with respect to the 
decision, it became final and can only be revised on the 
basis of CUE.  

After careful consideration of the evidence, the Board finds 
that there was CUE in the November 1969 rating decision in 
failing to establish service connection for the veteran's 
left chest scar as the evidence clearly showed that the 
veteran met requirements for an award of service connection 
at that time.  38 C.F.R. § 3.303 (1969).  As such, the 
veteran's request for an earlier effective date is granted 
effective the date of September 14, 1968, which is the day 
following separation from service.  38 C.F.R. § 3.400(b)(2) 
(1969).  

In regard to the veteran's shoulder disabilities, however, 
the evidence of record at the time of the November 1969 
decision does not show that the veteran met the requirements 
for service connection.  Indeed, there was no competent 
medical evidence to show that the veteran was diagnosed with 
a shoulder disorder related to active service.  38 C.F.R. 
§ 3.303 (1969).  While the October 1969 examiner noted an 
impression of chronic arthralgia of the arms, he also wrote 
that arthralgia was due to an unknown cause.  No other 
relevant findings are noted.  Thus, no CUE is shown and no 
earlier effective date for the veteran's bilateral shoulder 
disabilities is warranted on the basis of CUE in the November 
1969 rating decision.  Consequently, the Board will consider 
whether the veteran is entitled to an earlier effective date 
under 38 C.F.R. § 3.400.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2007).  As the veteran did not file his claim 
within one year of separation from service, the Board notes 
that the general rule applies in this case.    

As noted above, the date of the claim for the veteran's 
shoulder disabilities is August 27, 2001.  The record also 
reveals that entitlement to service connection for the 
veteran's shoulder disabilities arose is March 7, 2003, the 
date of the VA examination noting an assessment of bilateral 
shoulder dysfunction as a residual of a shrapnel wound.  
38 C.F.R. § 3.303.  As between the date of the claim and the 
date entitlement arose, the date entitlement arose is the 
later.  Nevertheless, the RO has assigned the date of the 
veteran's claim (i.e., August 27, 2001) as the effective date 
for service connection of the veteran's shoulder 
disabilities.  The Board will not disturb the currently 
assigned effective date of September 27, 1999 as it is 
clearly more advantageous to the veteran.  In consideration 
of the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of an effective 
date earlier than September 27, 1999 for service connection 
of the veteran's shoulder disabilities.  

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Increased Disability Rating for PTSD prior to February 15, 
2006 

The veteran seeks a higher disability rating for his service-
connected psychiatric disability.  The veteran's service-
connected psychiatric disability is presently assigned a 50 
percent rating for the portion of the appeal period prior to 
February 15, 2006 under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), except for the time therein where he was in 
receipt of the 100 percent rating under 38 C.F.R. § 4.29 
which is not considered part of the appeal period.  A 50 
percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).  

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with Major Depressive Disorder 
in addition to PTSD on Axis I and a review of the medical 
evidence reveals that mental health examiners have not 
clearly differentiated between symptomatology attributable to 
the veteran's service-connected PTSD and his Major Depressive 
Disorder.  In any event, as stated above, the veteran's major 
depressive disorder is now considered part of the veteran's 
service-connected psychiatric disability.  Accordingly, the 
Board will consider all psychiatric symptomatology 
demonstrated by the veteran when evaluating whether the 
veteran is entitled to an increased rating for this portion 
of the appeal period unless the symptomatology has clearly 
been associated with a non-service connected disorder.  
Mittleider v. West, 11 Vet. App. 181 (1998).

In order for the veteran to receive the next higher rating of 
70 percent for his service-connected psychiatric disorder, 
the evidence of record must show that his psychiatric 
disability more closely approximates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).  

After careful review of the medical evidence of record, the 
Board finds that the veteran's overall disability picture for 
this portion of the appeal period more closely approximates 
the schedular criteria associated with a 70 percent 
disability rating.  Specifically, the Board observes that a 
November 1999 mental health evaluation report shows that the 
veteran demonstrated near-continuous depression that appeared 
to affect his ability to function independently, 
appropriately, and effectively; delayed speech and decreased 
psychomotor activity; some apparent impaired impulse control 
(e.g., the veteran reported "road rage"); and obvious 
difficulty in adapting to stressful circumstances (i.e., his 
loss of employment) at that time.  Additionally, a June 2000 
VA hospital record notes that the veteran reported that his 
psychiatric symptoms had worsened considerably after a bout 
of cellulitis in May of 1999.  He also reported at that time 
a history of occasional suicidal ideation with no attempts as 
a symptom of his psychiatric disability.  The Board also 
notes that a July 2000 hospital discharge record notes that 
the veteran's highest GAF score in the last 12 months was 40 
and lowest GAF score in the last 12 months had been 35.  GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  While it is noted that this evidence 
is dated during the time period where the veteran is already 
in receipt of a 100 percent rating under 38 C.F.R. § 4.29, to 
the extent that mental health examiners have considered the 
veteran's reported history with respect to his psychiatric 
symptoms prior to his hospitalization and made assessments 
based on such information (e.g. assigned GAF scores for the 
last 12 months), the Board affords it significant probative 
weight in evaluating the veteran's claim as the symptoms 
reported by the veteran are essentially consistent with the 
record.  Furthermore, the Board finds that subsequent medical 
evidence of record (e.g., VA treatment records) relevant to 
the current appeal period tends to show an overall disability 
picture consistent with such findings.  

The medical evidence of record does not, however, 
additionally show that the veteran is entitled to the next 
higher rating of 100 percent for any time relevant to this 
portion of the appeal period because there is no indication 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name as a result of the 
veteran's service-connected psychiatric disability during 
this time.  

To the extent that the veteran's service-connected 
psychiatric disability affects his employability, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

Increased Rating for PTSD from February 15, 2006

The veteran's service-connected psychiatric disability is 
presently assigned a 70 percent rating for the portion of the 
appeal period from February 15, 2006 under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In order for the veteran to receive the next higher rating of 
100 percent, the evidence must show that the overall 
disability picture associated with his service-connected 
psychiatric disability more closely approximates total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name as a result of the veteran's service-
connected psychiatric disability.  

A review of the pertinent medical evidence of record does not 
reveal a psychiatric disability picture commensurate with a 
100 percent disability rating.  The February 2006 VA mental 
disorders examiner specifically stated that the veteran's 
PTSD and depression taken together but separated from his 
other physical disabilities were not sufficient to produce a 
total occupational or social impairment.  The Board affords 
the examiner's opinion great probative weight as the examiner 
based his opinion on review of the claims folder and a 
thorough examination of the veteran.  There is no competent 
medical evidence to include an opinion that contradicts the 
conclusion of the February 2006 VA examiner.  Therefore, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim and entitlement to an increased 
rating for the veteran's psychiatric disability for this 
portion of the appeal period is not warranted.  

To the extent that the veteran's service-connected 
psychiatric disability affects his employability, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Initial Compensable Rating for TMJ dysfunction

The veteran was granted service connection for TMJ 
dysfunction and assigned a noncompensable disability rating 
in a May 2003 rating decision.  The veteran is presently 
assigned a noncompensable rating under 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2007).  The Board notes that there are 
no criteria provided for a noncompensable evaluation under 
Diagnostic Code 9905.  In every instance where the schedule 
does not provide a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

The record shows that the veteran underwent a dental 
examination in January 2002.  At that time, the veteran 
objectively demonstrated an inter-incisal range of motion of 
63 mm, right lateral movement of 18 mm, and left lateral 
movement of 15.  The veteran also demonstrated left and right 
side tenderness and clicking during lateral movements and a 
stethoscope examination revealed bilateral crepitus.  

The veteran subsequently underwent another dental examination 
in April 2007.  At that time, the examiner wrote that the 
veteran had no evidence or complaints of any problems with 
the temporomandibular joints for over thirty years after the 
initial injury.  The examiner additionally wrote that there 
was no evidence of limitation of movement or any radiographic 
changes in the joint.  The veteran had maximum interincisal 
opening of 48 mm with no deviation on opening or closing.  
There was a click on opening and closing on both sides of the 
joints.  The examiner explained that the popping noise of 
joints can be present in 90 percent of the population at 
different periods of their life and may come and go and such 
is not evidence of any true problem with the joint.  The 
examiner further noted that there was no evidence of any 
amount of bone loss or defect to the injury and the veteran 
demonstrated no masticatory problems and was not in need of 
any dental work at that time. The veteran demonstrated a good 
range of lateral motion bilaterally (7 mm).  The examiner 
noted that all probing depths were 1-3 mm deep.  
  
In considering the evidence of record, the Board concludes 
that the veteran is not entitled to a higher initial 
evaluation for TMJ dysfunction under Diagnostic Code 9905.  
Indeed, the medical evidence does not show limited motion of 
the inter-incisal range from 31 to 40 mm, or limited range of 
lateral excursion from 0 to 4 mm at any time relevant to the 
current appeal period.  Rather, as stated above, the veteran 
is shown to have maximum inter-incisal opening of 48 mm with 
no deviation on opening or closing and a good range of 
lateral motion bilaterally (7 mm) at the most recent VA 
examination.  Also, the veteran demonstrated an inter-incisal 
range of motion of 63 mm, right lateral movement of 18 mm, 
and left lateral movement of 15 at the January 2002 
examination.  The Board notes that these objective findings 
do not show that the veteran is entitled to a compensable 
evaluation.  The Board further observes that there is no 
objective medical evidence in the record shown to be 
inconsistent with the findings articulated in the examination 
reports for any time relevant to the current appeal period 
such that a compensable evaluation would be warranted.  
Although the veteran reported in January 2003 that he had 
problems chewing, eating, and jaw bone pain and the veteran 
is competent to report such symptomatology, the Board affords 
more probative weight to the objective findings.       

The Board has also considered whether the veteran is entitled 
to a compensable disability rating under other potentially 
applicable diagnostic codes pertaining to dental and oral 
conditions; however, the veteran's TMJ dysfunction is not 
shown to be manifested by any of the symptomatology required 
for a compensable disability rating under those diagnostic 
codes.  38 C.F.R. § 4.50, Diagnostic Codes 9900-9904, 9906-
9916 (2007). 

Moreover, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's TMJ dysfunction that warrants further consideration 
of alternate rating codes.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating on a schedular basis for the 
veteran's service-connected TMJ dysfunction for the entire 
appeal period.  In addition, the evidence does not reflect 
that the disability at issue has caused marked interference 
with the veteran's employment (i.e., beyond that already 
contemplated in the currently assigned evaluation) or 
necessitated any frequent periods of hospitalization such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased rating for facial scars of the mouth and nose 

The veteran's service-connected facial scars of the mouth and 
nose as a residual of shrapnel wounds is presently assigned a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2007).

As a preliminary matter, the Board notes that the criteria 
for rating skin disabilities were amended during the course 
of this appeal.  It is noted that the amended criteria were 
made effective on August 30, 2002, which was after the 
veteran filed his increased rating claim.  Because this 
change took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's service-connected 
residual facial scar.  The veteran's claim has been evaluated 
by the RO under both sets of criteria during the course of 
this appeal and the veteran has received notice of both sets 
of criteria by way of the rating decision, statement of the 
case, and supplemental statement of the case issued during 
the course of this appeal.  

Therefore, the Board will evaluate the veteran's residual 
facial scar disability under both the old and amended rating 
criteria to determine whether the veteran is entitled to a 
higher evaluation.  In evaluating the veteran's claim, the 
Board must determine whether the revised version is more 
favorable to the veteran.  VAOPGCPREC 7- 2003 (Nov. 19, 
2003).  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, Diagnostic Code 7800 set forth the 
criteria for scars which cause disfigurement of the head, 
face or neck.  38 C.F.R. § 4.118 (2002). Diagnostic Codes 
7801 and 7802 set forth the criteria for scars resulting from 
burns; Diagnostic Code 7803 set forth the criteria for 
superficial scars with repeated ulceration; Diagnostic Code 
7804 set forth the criteria for superficial, tender and 
painful scars; and Diagnostic Code 7805 set forth the 
criteria for scars that cause limitation of motion. See 38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2002).

From August 30, 2002, Diagnostic Code 7800 still rates scars 
which cause disfigurement of the head, face and neck; 
Diagnostic Code 7801 applies to scars, other than head, face, 
or neck, that are deep or that cause limited motion; 
Diagnostic Code 7802 sets forth the criteria for rating 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches (929 square centimeters) or greater; 
Diagnostic Code 7803 sets forth the criteria for rating scars 
that are superficial and unstable; Diagnostic Code 7804 sets 
forth the criteria for rating scars that are superficial and 
painful on examination; and Diagnostic Code 7805 sets forth 
the criteria for scars that cause limitation of motion.  38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2007).

The Board has considered whether the veteran is entitled to 
an evaluation higher than 10 percent for his facial scar 
disability under both the prior and amended schedules for 
rating skin disabilities.  However, the evidence does not 
show that the veteran demonstrates severe disfigurement of 
the face manifested by symptomatology such as marked and 
unsightly deformity of the eyelids, lips, or auricles such as 
to warrant a higher rating under the prior Diagnostic Code 
7800.  He also does not demonstrate disfigurement of the face 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement so as to warrant a higher 
rating under the amended Diagnostic Code 7800.  Rather, the 
February 2006 VA medical examiner specifically wrote that the 
veteran had no disfiguring skin conditions pertaining to the 
head, face, or neck and, as a result, color photos were not 
taken in conjunction with the examination.  While it is noted 
that the January 2003 and March 2003 examiner generally noted 
that the veteran's scars were disfiguring, he did not 
specifically indicate that any disfigurement related to the 
veteran's facial scar disability amounted to a degree of 
disfigurement such as to warrant a higher disability rating.  
Moreover, there is no objective medical evidence of record 
relevant to the appeal period showing that the veteran's 
facial scar disability was manifested by symptomatology 
commensurate with a higher rating under either Diagnostic 
Code 7800.  Thus, an increased rating under both the prior 
and amended Diagnostic Code 7800 is not warranted for any 
time during the appeal period.  

In reaching this conclusion, the Board has also considered 
whether the veteran is entitled to separate ratings for his 
facial scars; however, neither the prior or amended 
Diagnostic Code 7800 contemplates separate ratings for facial 
scars.  Rather, both criteria more generally contemplate 
disfigurement of the face.  Consequently, the assignment of 
separate disability ratings for the veteran's facial scars 
would constitute pyramiding. 38 C.F.R. §§ 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

The Board has further considered whether the veteran is 
entitled to a higher disability rating under alternate 
diagnostic codes pertaining to scar disabilities.  

The medical evidence does not show that the veteran's scar 
disability causes any limitation of motion to warrant a 
higher evaluation under the prior and amended Diagnostic Code 
7805.  Indeed, the veteran even reported that he had no 
functional impairment as a result of his mouth and face 
injuries at the January 2003 examination.  

As the maximum disability rating available under Diagnostic 
Codes 7803 and 7804 is 10 percent under both the prior and 
amended schedules, a higher disability rating is not 
available under those diagnostic codes.  The Board 
additionally notes that the facial scars are not shown to 
have resulted from second or third degree burns such that 
evaluation of the veteran's facial scar disability under 
Diagnostic Code 7801 or 7802 of the prior schedule would be 
appropriate.  Moreover, as the veteran's scar disability 
involves the face, evaluation of the veteran's scar 
disability under Diagnostic Code 7801 or 7802 of the amended 
schedule would not be appropriate because the schedular 
criteria specifically excludes consideration of scars of the 
head, face, or neck.       

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's facial scar disability that warrants further 
consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a higher evaluation for the veteran's facial scar 
disability on a schedular basis under both the old and 
amended schedules for rating skin disabilities.  In addition, 
the evidence does not reflect that the facial scar disability 
at issue has caused marked interference with the veteran's 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased rating for left little finger scar 

The veteran's service-connected shrapnel wound scar, left 
little finger, is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Under 
Diagnostic Code 7804, a 10 percent evaluation is warranted 
when a scar is superficial and painful on examination.  The 
Board notes that a 10 percent disability evaluation is the 
maximum disability rating available under Diagnostic Code 
7804 and, consequently, no higher disability rating is 
available.      

The Board, however, has considered whether the veteran is 
entitled to a higher disability rating under potentially 
applicable diagnostic codes pertaining to scars.  However, 
the medical evidence of record relevant to the appeal period 
does not show that the veteran's scar is deep or covers an 
area of 12 square inches or greater (e.g., the January 2003 
examination report notes that the left little finger scar is 
3 cm in size).  Therefore, an increased disability rating 
under the amended Diagnostic Codes 7801 and 7802.  The Board 
notes that the veteran's scar disability is not shown to 
result in any limitation of function.  Even if the scar 
disability did cause limitation of function, however, any 
limitation of motion to include ankylosis of the little 
finger is deemed noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 and 5230.  Therefore, an increased 
evaluation under the prior and amended 7805 pertaining to 
scars rated on limitation of function of the affected part is 
not available.  As the maximum disability rating is 10 
percent under the prior and amended Diagnostic Code 7803, no 
higher disability rating is available under such diagnostic 
code.  Furthermore, as the veteran's scar is on his finger, 
consideration of the veteran's increased rating claim under 
amended Diagnostic Code 7800 pertaining to disfigurement of 
the head, face, or neck is not appropriate.  Moreover, as the 
veteran's finger scar disability is not shown to have 
resulted from second or third degree burns, evaluation under 
Diagnostic Code 7801 or 7802 of the prior schedule would not 
be appropriate.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's finger scar disability that warrants further 
consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a higher evaluation for the veteran's finger scar 
disability on a schedular basis under both the old and 
amended schedules for rating skin disabilities.  In addition, 
the evidence does not reflect that the disability at issue 
has caused marked interference with the veteran's employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
recognizes that the March 2003 examiner wrote that the 
veteran was not able to follow any occupation or employment 
and his daily activities were restricted due to left hand 
dysfunction as a residual of a shrapnel wound.  However, the 
veteran is only service-connected for a scar on his little 
finger with respect to his left hand; no other disabilities 
pertaining to any fingers on the left hand are service-
connected and the left hand dysfunction was not specifically 
attributed to the veteran's left little finger scar 
disability.  Moreover, the schedular criteria provides that 
no compensation is warranted for any limitation of motion of 
the little finger and the veteran's finger scar disability is 
not shown to present an unusual or exceptional disability 
picture.  Thus, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Compensable rating for fragment wound scars of the abdomen 
and right arm 

The veteran's service-connected shrapnel fragment wound scar 
of the abdomen and right arm is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  Scars evaluated under Diagnostic Code 7805 are rated 
on limitation of function of the part affected.

However, the medical evidence does not show that the 
veteran's abdomen scar results in any limitation of function.  
Although the veteran suggested to the January 2003 medical 
examiner that the scar residual fragment wounds of the 
abdomen produced persistent pain and affected other 
functioning, physical examination of the abdomen revealed no 
tenderness to palpation and no particular masses or pain were 
appreciated.  Furthermore, no limitation of function related 
to the abdomen scar was specifically identified.  There is no 
indication in the medical evidence of record relevant to the 
appeal period that the veteran's abdomen scar disability 
results in any limitation of function.  Therefore, the 
veteran is not entitled to a higher disability rating under 
the prior or amended Diagnostic Code 7805.    

The Board has also considered whether the veteran is entitled 
to a compensable rating for his abdomen scar under other 
potentially applicable diagnostic codes under the prior 
schedule for rating skin disabilities.  However, the evidence 
does not show that the veteran's scar is poorly nourished 
with repeated ulceration or tender and painful on objective 
demonstration at any time relevant to the current appeal 
period.  Thus, the veteran is not entitled to a compensable 
rating under Diagnostic Codes 7803 and 7804.  Furthermore, 
the veteran's scar is not shown to have resulted from a 
second or third degree burn or caused disfigurement to the 
head, face or neck so as to warrant consideration under 
Diagnostic Codes 7800 through 7802 (2002).  Therefore, the 
evidence does not support the assignment of a compensable 
disability rating under the prior schedule.     

Furthermore, the Board has considered whether the veteran is 
entitled to a compensable rating for his abdomen scar 
disability under other potentially applicable diagnostic 
codes under the amended schedule for rating skin 
disabilities.  However, as stated above, the evidence does 
not show that the veteran's scar is poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.  Additionally, the evidence does not show that 
the veteran's scar is deep or causes limited motion covering 
an area exceeding 6 square inches or greater.  The evidence 
further does not show that the veteran's scar disability 
covers an area of 144 square inches or greater or causes 
disfigurement of the head, face, or neck.  Therefore, the 
evidence does not support the assignment of a compensable 
disability rating under the amended schedule.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7804 (2007).  

However, the Board notes that the March 2003 examiner wrote 
that scars of the veteran's right arm produced stiffness and 
immobility of the elbows.  The veteran objectively 
demonstrated flexion of the right elbow to 90 degrees, 
extension of the right elbow to 20 degrees, supination of the 
right elbow to 75 degrees, and pronation of the right elbow 
to 80 degrees at the March 2003 examination.  The 
demonstrated limitation of right forearm flexion warrants a 
separate 20 percent disability rating under Diagnostic Code 
5206.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  However, the evidence 
does not show that the veteran demonstrates any 
symptomatology that would warrant a higher disability rating 
under the rating schedule pertaining to the elbow and forearm 
disabilities.  Moreover, the veteran's scar is not shown to 
be the size, location (i.e., head, face, or neck) or 
character (i.e., resulting from second or third degree burns) 
such that a higher rating is warranted under the prior and 
amended schedules for rating skin disabilities.    

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's claimed disabilities that warrants further 
consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the veteran is 
entitled to a 20 percent evaluation for his right forearm 
scar throughout the appeal period as it is noted to cause 
limitation of elbow function by the March 2003 medical 
examiner and there is no evidence to the contrary of record 
relevant to the appeal period; however, the preponderance of 
the evidence weighs against the assignment of a compensable 
evaluation for the veteran's abdomen scar disability on a 
schedular basis under both the old and amended schedules for 
rating skin disabilities.  In addition, the evidence does not 
reflect that the disabilities at issue have caused marked 
interference with the veteran's employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Compensable rating for fragment wound residuals of the left 
forearm  

The veteran's service-connected shrapnel fragment wound scar 
of the left forearm is currently rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Scars 
evaluated under Diagnostic Code 7805 are rated on limitation 
of function of the part affected.     

The Board notes that the March 2003 examiner wrote that scars 
of the veteran's left arm produced stiffness and immobility 
of the elbow.  The veteran objectively demonstrated flexion 
of the left elbow to 90 degrees, extension of the left elbow 
to 20 degrees, supination of the left elbow to 75 degrees, 
and pronation of the left elbow to 80 degrees at the March 
2003 examination.  The veteran did not demonstrate ankylosis.  
The demonstrated limitation of left forearm flexion warrants 
a separate 20 percent disability rating under Diagnostic Code 
5206.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  The pain and lack of 
endurance shown on examination is already contemplated in the 
20 percent evaluation.  As there is no evidence relevant to 
the appeal period that is clearly shown to be inconsistent 
with such finding, an increased evaluation of 20 percent is 
warranted throughout the appeal period.  

However, the evidence relevant to the current appeal period 
does not show that the veteran demonstrates any 
symptomatology that would warrant a higher disability rating 
under the rating schedule pertaining to the elbow and forearm 
disabilities.  Moreover, the veteran's scar is not shown to 
be the size, location (i.e., head, face, or neck) or 
character (i.e., resulting from second or third degree burns) 
such that a higher rating would be warranted under the prior 
and amended schedules for rating skin disabilities.    

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's claimed disability that warrants further 
consideration of alternate rating codes.  
       
Based on the foregoing, the Board finds that the evidence 
supports the assignment of a 20 percent evaluation for the 
veteran's left forearm scar disability under Diagnostic Code 
5206 throughout the appeal period as the March 2003 examiner 
noted that the scar caused limitation of left elbow motion 
and there is no medical evidence relevant to the appeal 
period that is contrary to the finding.  However, the 
preponderance of the evidence weighs against the assignment 
of a disability evaluation higher than 20 percent for that 
time.  

Moreover, the evidence does not reflect that the disability 
at issue has caused marked interference with the veteran's 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
evidence that the veteran's scar disability presents an 
unusual or exceptional disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Higher initial rating for right shoulder disability

The record reflects that the veteran is right-hand dominant.  
The May 2004 RO rating decision, which implemented the award 
of service connection for the veteran's right shoulder 
disability as granted in the April 2004 Board decision, 
reflects that the veteran was assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for 
limitation of arm motion.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  With forward 
elevation (flexion) and abduction, range of motion for the 
arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the 
arm is held straight out from the shoulder.  38 C.F.R. 
§ 4.71a, Plate I (2007).   

In order for the veteran to be awarded the next higher rating 
of 30 percent for his right shoulder disability under 
Diagnostic Code 5201 (limitation of motion of the major arm), 
the medical evidence must show that his demonstrated 
limitation of motion of the right arm was midway between his 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  The Board notes, however, that the medical 
evidence does not show such a limitation.  At the January 
2003 VA examination, the veteran was able to flex to 110 
degrees and abduct to 90 degrees on the right, which is a 
range of motion approximately at shoulder level.  There is no 
indication that the veteran's right arm motion has been 
limited to midway between his side and shoulder level or 
worse in any competent medical evidence relevant to the 
current appeal period.  Thus, the disability picture does not 
more nearly approximate the schedular criteria required for a 
30 percent rating under Diagnostic Code 5201.  

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating for limitation of major arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Any such factors have already been 
contemplated in the 20 percent rating.  Based on the 
foregoing, the competent medical evidence does not support a 
finding that the veteran demonstrated functional limitation 
commensurate with the next higher disability rating of 30 
percent under Diagnostic Code 5201.

Although the medical evidence does not show that the veteran 
is entitled to a higher disability rating under Diagnostic 
Code 5201, the Board will also consider whether the veteran 
is entitled to an increased rating for his right shoulder 
disability under other applicable diagnostic codes pertaining 
to the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203 (2007).   

The Board observes that there were no findings of ankylosis 
of the scapulohumeral articulation during this portion of the 
relevant appeal period such that consideration of an 
increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
In addition, there are no findings of impairment of the 
humerus such that consideration of an increased evaluation 
under Diagnostic Code 5202 is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2007).  As the maximum rating 
allowed under Diagnostic Code 5203 for impairment of the 
clavicle or scapula is 20 percent, it is also inapplicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).   

Finally, no residual muscle damage has been clinically 
identified as related to the veteran's service-connected 
right shoulder disability.  Therefore, no consideration of 
diagnostic codes pertaining to muscle injuries to determine 
whether the veteran is entitled to a higher rating for his 
right shoulder disability is warranted. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's claimed disability that warrants further 
consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 20 percent for his service-
connected right shoulder disability on a schedular basis 
throughout the appeal period.  In addition, the evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
To the extent that the veteran's right shoulder disability 
adversely affects his employability, such has been 
contemplated in the assignment of the current 20 percent 
schedular evaluation.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Higher initial rating for left shoulder disability

The May 2004 RO rating decision, which implemented the award 
of service connection for the veteran's left shoulder 
disability as granted in the April 2004 Board decision, 
reflects that the veteran was assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for 
limitation of arm motion.  As stated above, the record 
reflects that the veteran is right-hand dominant; therefore, 
his left arm is not his dominant arm.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  With forward 
elevation (flexion) and abduction, range of motion for the 
arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the 
arm is held straight out from the shoulder.  38 C.F.R. 
§ 4.71a, Plate I (2007).   

In order for the veteran to be awarded the next higher rating 
of 30 percent for his left shoulder disability under 
Diagnostic Code 5201 (limitation of motion of the minor arm), 
the medical evidence must show that his demonstrated 
limitation of motion of the left arm was twenty five degrees 
from his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).  The Board notes, however, that the medical evidence 
does not show such a limitation.  At the January 2003 VA 
examination, the veteran was able to flex to 100 degrees and 
abduct to 90 degrees on the left, which is range of motion 
approximately to shoulder level.  Such degree of limitation 
is contemplated in the current 20 percent evaluation.  There 
is no indication in other competent medical evidence of 
record that the veteran's left arm motion has been limited to 
twenty five degrees from his side or worse at any time 
relevant to the current appeal period.  Thus, the disability 
picture does not more nearly approximate the schedular 
criteria required for a 30 percent rating under Diagnostic 
Code 5201.  

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating for limitation of minor arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Any such factors have already been 
contemplated in the 20 percent rating.  Based on the 
foregoing, the competent medical evidence does not support a 
finding that the veteran demonstrated functional limitation 
commensurate with the next higher disability rating of 30 
percent under Diagnostic Code 5201.

Although the medical evidence does not show that the veteran 
is entitled to a higher disability rating under Diagnostic 
Code 5201, the Board will also consider whether the veteran 
is entitled to an increased rating for his left shoulder 
disability under other applicable diagnostic codes pertaining 
to the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203 (2007).   

The Board observes that there were no findings of ankylosis 
of the scapulohumeral articulation during this portion of the 
relevant appeal period such that consideration of an 
increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
In addition, there are no findings of impairment of the 
humerus such that consideration of an increased evaluation 
under Diagnostic Code 5202 is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2007).  As the maximum rating 
allowed under Diagnostic Code 5203 for impairment of the 
clavicle or scapula is 20 percent, it is also inapplicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).   

Finally, no residual muscle damage has been clinically 
identified as related to the veteran's service-connected left 
shoulder disability.  Therefore, no consideration of 
diagnostic codes pertaining to muscle injuries to determine 
whether the veteran is entitled to a higher rating for his 
left shoulder disability is warranted. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's claimed disability that warrants further 
consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 20 percent for his service-
connected left shoulder disability on a schedular basis 
throughout the appeal period.  In addition, the evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
To the extent that the veteran's left shoulder disability 
adversely affects his employability, such has been 
contemplated in the assignment of the current 20 percent 
schedular evaluation.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  The November 1969 determination of the agency of original 
jurisdiction may not be reversed or amended on the basis of 
CUE in adjudicating the veteran's claims without first 
submitting the case to VA Central Office.  The appeal is 
denied.

2.  The November 1969 determination of the agency of original 
jurisdiction may not be reversed or amended on the basis of 
CUE in adjudicating the veteran's claims without first 
submitting the case to VA Central Office for consideration of 
a TDIU.  The appeal is denied.

3.  Entitlement to service connection for neurological damage 
secondary to shrapnel wounds is denied.  

4.  Entitlement to an earlier effective date for a TDIU is 
denied.

5.  Entitlement to an earlier effective date for DEA benefits 
under Chapter 35, Title 38, United States Code is denied.  

6.  Entitlement to an earlier effective date for service 
connection for PTSD is denied.

7.  Entitlement to a 70 percent evaluation for the veteran's 
service-connected psychiatric disability for the portion of 
the appeal period prior to February 15, 2006, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

8.  Entitlement to an evaluation higher than 70 percent for 
the veteran's service-connected psychiatric disability for 
the portion of the appeal period from February 15, 2006, is 
denied.

9.  Entitlement to an initial compensable rating for the 
veteran's service-connected TMJ dysfunction is denied.  

10.  Entitlement to an evaluation higher than 10 percent for 
facial scars of the mouth and nose as residuals of fragment 
wounds is denied.  

11.  Entitlement to an evaluation higher than 10 percent for 
a shrapnel wound scar of the left little finger is denied.

12.  Entitlement to a compensable evaluation for fragment 
wound scar of the abdomen is denied.

13.  Entitlement to a separate 20 percent rating for fragment 
wound scar of the right forearm is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary awards.

14.  Entitlement to a 20 percent evaluation for residuals of 
a shell fragment wound of the left forearm is granted for the 
entire appeal period, subject to the laws and regulations 
governing the payment of monetary awards.

15.  Entitlement to an initial evaluation higher than 20 
percent for residuals of shrapnel wounds of the right 
shoulder is denied.

16.  Entitlement to an initial evaluation higher than 20 
percent for residuals of shrapnel wounds of the left shoulder 
is denied.  

17.  Entitlement to an effective date of September 14, 1968, 
for service connection of the veteran's left chest scar based 
on clear and unmistakable error in the November 1969 RO 
rating decision is granted, subject to the laws and 
regulations governing the payment of monetary awards.

18.  Entitlement to an effective date earlier than August 27, 
2001 for establishment of service connection for residuals of 
shrapnel wounds of both shoulders is denied.  


REMAND

After review of the claims folder, the Board finds that the 
issues listed in the Introduction portion above must be 
remanded in order that the RO may fully comply with the prior 
Board Remand and to obtain additional development.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In April 2004, the Board remanded multiple issues and 
instructed the RO, in pertinent part, to send correspondence 
to the veteran asking him to identify the dates and hospitals 
where he received treatment for his wounds in service.  If 
the veteran provided the information, the RO was asked to 
submit a request to National Personnel Records Center (NPRC) 
to search hospital records for information on the veteran.  
If the veteran did not provide the information, the RO was 
asked to submit a request to NPRC to search records of 
hospitals in DaNang, Republic of Vietnam, Japan, and Corpus 
Christi, Texas for the period of June and July 1968 for 
records of the veteran.  The RO was additionally instructed 
to request further search under the veteran's name for any 
service medical records.
    
The record reflects that the RO submitted a request to NPRC 
for a search under the veteran's name for any service medical 
records and the NPRC responded in September 2004 that the 
prior 3101 request sent the veteran's service treatment 
records to the RO on October 10, 1969.  The record further 
reflects that the veteran was sent correspondence asking for 
additional information regarding the places he was treated in 
service and the veteran did not respond to the letter.  
However, no request for a search of records of hospitals in 
DaNang, Republic of Vietnam, Japan, and Corpus Christi is 
apparent.  Therefore, a remand for a search of such records 
is required.  

It is also noted that the veteran's attorney has requested 
another search for additional service treatment records in 
May 2008 correspondence.  Although the Board notes that the 
NPRC responded in September 2004 that the veteran's service 
treatment records had previously been forwarded to the RO on 
October 10, 1969, the NPRC did not specifically state that 
additional service treatment records do not exist or that 
further efforts to locate such records would be futile.  VA 
has an obligation to obtain relevant Federal records, unless 
it is determined that the records do not exist, or that 
further efforts to locate such records would be futile.  
38 C.F.R. § 3.159(c)(2).  In consideration of the foregoing, 
the Board finds that a remand to submit another request to 
search for additional service treatment records is warranted.  
If no such records are found, documentation detailing the 
efforts made and making a formal finding that further efforts 
to locate such records would be futile must be included in 
the claims folder and the veteran should be so advised in 
accordance with the provisions of 38 C.F.R. § 3.159(e)(1).    

The Board further notes that several years have passed since 
the last medical examination evaluating the veteran's 
service-connected muscle disabilities and, a result of this 
matter being remanded for additional development, the most 
recent examination report will unfortunately become even 
older.  Thus, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment as 
well as to provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim, the veteran should be afforded 
a current examination to ascertain the current nature and 
manifestations of his muscle disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes that 
separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  A request should be submitted to NPRC 
and/or an appropriate agency for: (1) 
further search under the veteran's name 
for any service treatment records and (2) 
for records of hospitals in DaNang, 
Republic of Vietnam, Japan, and Corpus 
Christi, Texas for the period from June to 
July 1968 for records of the veteran.  

A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If such a 
determination is made, all efforts made 
should be documented in the record and the 
veteran should be advised in accordance 
with the provisions of 38 C.F.R. § 
3.159(e)(1).

2.  Thereafter, the veteran should be 
afforded with an appropriate medical 
examination to determine the nature and 
extent of any current manifestations of 
his muscle disabilities to include any 
associated symptomatology.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished and reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected residuals with 
a full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected muscle disabilities and any 
other nonservice-connected disorder which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner should explain the basis for 
his or her opinion and confirm review of 
the claims file to include the veteran's 
service treatment records.  A report of 
the examination should be associated with 
the veteran's claims folder.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

3.  If any of the requested records in 
action paragraph 1 are obtained, 
supplemental VA medical nexus opinions 
should be obtained from the February 2006 
and April 2007 examiners who provided 
opinions relevant to the veteran's service 
connection claims.  

After review of the additional records, 
the February 2006 VA examiner should 
provide an opinion regarding whether it is 
at least as likely as not that the 
veteran's venous valvular insufficiency is 
related to the veteran's in-service 
shrapnel wounds or otherwise related to 
service.  The February 2006 VA examiner 
should also provide an opinion regarding 
whether the veteran's skin disorder is 
related to service.  

After review of the additional records, 
the April 2007 dental examiner should 
provide an opinion regarding whether any 
of the veteran's damaged teeth is related 
to shrapnel wounds in service or otherwise 
related to service.       

If either examiner is unavailable to render 
such opinion, the veteran should be 
afforded with another appropriate 
examination to determine the identity and 
etiology of the relevant claimed disability 
(or disabilities) that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether the 
relevant disability (or disabilities) found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the veteran's military service.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

4.  After any additional notification and/or 
development deemed necessary is undertaken, 
the veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


